--------------------------------------------------------------------------------

EXHIBIT 10.1
 
JAVO BEVERAGE COMPANY, INC.
SECURITIES PURCHASE AGREEMENT
 
 
This Securities Purchase Agreement (this “Agreement”) is made as of this 17th
day of November, 2009, by and between Javo Beverage Company, Inc., a Delaware
corporation (the “Company”) and Coffee Holdings LLC, a Delaware limited
liability company (the “Investor”).
 
RECITALS
 
WHEREAS, the Company has authorized the issuance and sale to the Investor, in
accordance with the terms hereof, of (i) one or more senior subordinated
promissory notes in the aggregate original principal amount of (A) $4,000,000 in
the form set forth as Exhibit A hereto (the “Initial Notes”) and (B) up to
$3,500,000, in the form set forth as Exhibit B hereto (the “Additional Notes”
and together with the Initial Notes, the “Notes” and each a “Note”), and (ii)
(A) an aggregate of 15,000,000 shares (the “Initial Shares”) of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”) and (B) an
aggregate of up to 13,125,000 of the Company’s Common Stock (the “Additional
Shares” and together with the Initial Shares, the “Shares” and each a “Share”);
 
WHEREAS, the Company desires to issue and sell, and the Investor desires to
purchase, the Notes and the Shares on the terms and subject to the conditions
set forth herein; and
 
WHEREAS, the Initial Notes and the Initial Shares are collectively referred to
herein as the “Initial Securities”, the Additional Notes and the Additional
Shares are collectively referred to herein as the “Additional Securities” and
together with the Initial Securities, the “Securities”.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and mutual promises,
representations, warranties and covenants hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.            Transaction.
 
1.1            Sale and Issuance of the Securities.
 
(a)  Subject to the terms and conditions of this Agreement, the Investor agrees
to purchase at the closing (the “Closing”), and the Company agrees to issue and
sell to the Investor at the Closing, the Initial Securities for an aggregate
purchase price of $4,100,000 (the “Purchase Price”).
 
(b)  Subject to the terms and conditions of this Agreement and if all Additional
Issuance Conditions are satisfied as of the applicable 2009 Notes Payment Date
(as defined below), on each date on which principal and/or interest on the 2009
Notes is payable (a “2009 Notes Payment Date”) the Investor agrees to purchase
Additional Units with a purchase price equal to the principal and/or interest
payable with respect to the 2009 Notes on such 2009 Notes Payment Date;
provided, however, that the aggregate purchase price of Additional Units issued
pursuant to this Section 1.1(b) shall not exceed $3,500,000.
 

--------------------------------------------------------------------------------


 
1.2            Closing Date.  The purchase and sale of the Initial Securities to
the Investor shall take place at the offices of the Company located at 1311
Specialty Drive, Vista, California (the “Company’s Location”), at 10:00 a.m.
(local time) on the date of this Agreement, or at such other time and place as
the Company and the Investor mutually agree upon in writing (such date, the
“Closing Date”).  Any purchase and sale of the Additional Securities (each an
“Additional Closing”) shall take place at the Company’s Location or at such
other place and on the applicable 2009 Notes Payment Date or at such time as the
Company and the Investor mutually agree upon in writing (each an “Additional
Closing Date”).
 
1.3            Payment; Delivery.
 
(a)  On the Closing Date, the Company shall deliver to the Investor the Initial
Notes and certificates representing the Initial Shares against payment of the
Purchase Price by the Investor by wire transfer of immediately available funds
to an account designated by the Company.  Such respective Initial Notes and
certificates shall be in the denominations directed by the Investor.
 
(b)  At each Additional Closing, the Company shall deliver to the Investor such
Additional Notes and certificates representing such Additional Shares against
payment of a purchase price equal to the face amount of the Additional Notes
issued by the Company at such Additional Closing.  Such respective Additional
Notes and Additional Shares shall be purchased in Unit increments and shall be
in denominations as directed by the Investor.
 
1.4            Allocation of Purchase Price.  For federal income tax purposes,
the Purchase Price for the Initial Securities, net of the transaction fee
payable pursuant to the Professional Services Letter (which shall reduce the
“issue price”), shall be allocated $100,000 to the Initial Shares and $4,000,000
to the Initial Notes, and the parties hereto agree to report consistent with
such allocation.  For federal income tax purposes, all of the purchase price of
Additional Units shall be allocated to the Additional Notes, and the parties
hereto agree to report consistent with such allocation.
 
2.            Certain Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:
 
“2009 Notes” means those certain senior subordinated notes in an original
aggregate principal amount of $12,000,000 issued by the Company to the Investor
on April 6, 2009 pursuant to the 2009 Purchase Agreement.
 
“2009 Purchase Agreement” means that certain Securities Purchase Agreement dated
April 6, 2009, by and among the Company and the Investor.
 
“2008 Notes” means those certain senior subordinated notes in an original
aggregate principal amount of $10,500,000 issued by the Company to various
investors up to and including April 6, 2009 pursuant to the 2008 Purchase
Agreements.
 
2

--------------------------------------------------------------------------------


 
“2008 Purchase Agreement” means those certain Securities Purchase Agreements
dated January 20, 2009 and April 6, 2009, by and among the Company and parties
identified therein.
 
“8-K Filing” shall have the meaning assigned to such term in Section 5.5.
 
“Additional Issuance Conditions” means that, as of the applicable Additional
Closing Date (i) no default or Event of Default (as defined in the 2009 Notes
and the Notes) has occurred and is continuing, (ii) the representations and
warranties of the Company set forth in this Agreement which are qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, in each case, as though made at and as of
the applicable Additional Closing Date, or with respect to representations and
warranties made as of an earlier date, as of such earlier date, (iii) the
Company shall have performed and complied in all material respects with all
obligations and agreements required under this Agreement to be performed or
complied with, (iv) there shall not have been or occurred any event, change,
occurrence or circumstance that, individually or in the aggregate with any such
events, changes, occurrences or circumstances, has had or could reasonably be
expected to have a Material Adverse Effect, (v) at least five Business Days
prior to the applicable Additional Closing Date, the Company has notified the
Investor in writing that the Company intends to issue Additional Units to the
Investor pursuant to Section 11.(b) hereof, which such notice shall specify the
number of Additional Units that the Company proposes be issued, and (vi) the
Company delivers all of the items deliverable pursuant to Section 11.2.
 
“Additional Units” means Additional Securities in multiple principal amounts of
$1.00 in Additional Notes and 3.75 Additional Shares.
 
“Affiliate” means, with respect to any Person, another Person that directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with the Person specified.  With respect to the
Investor, the term Affiliate shall not include the Company or any of its
Subsidiaries or any portfolio company of Falconhead Capital, LLC or any of their
respective Subsidiaries.
 
“Beneficial Owner” shall have the meaning ascribed to such term in the Exchange
Act and the rules and regulations promulgated thereunder, but without regard to
the 60-day time limit on the right to acquire shares (e.g., a Person who shall
have the right to acquire shares no sooner than 61 days from a given time shall
be deemed the Beneficial Owner of such shares for purposes of this Agreement).
 
“Board of Directors” means the Company’s board of directors, as constituted from
time to time.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
 
“Bylaws” means the Company’s bylaws, as amended and as in effect on the date
hereof.
 
3

--------------------------------------------------------------------------------


 
“Cause” means cause as defined in any written agreement with any applicable
officer or employee of the Company, as determined in good faith by a majority of
the disinterested members of the Board of Directors, or any failure by the
Company to renew any such agreement upon the expiration thereof.
 
“Certificate of Incorporation” means the Company’s certificate of incorporation,
as amended and as in effect on the date hereof.
 
“Closing” shall have the meaning assigned to such term in Section 1.1.
 
“Closing Date” shall have the meaning assigned to such term in Section 1.2.
 
“Common Stock” shall have the meaning assigned to such term in the recitals to
this Agreement.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, agreement or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
“Debt Termination Date” means the first date upon which the Investor holds Notes
with an aggregate principal amount of less than 50% of the aggregate original
principal of all Notes issued pursuant to this Agreement.
 
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health and safety or the environment
(including, without limitation, ambient air, surface water, groundwater, stream
sediments, land surface or subsurface strata or natural resources), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, toxic or hazardous
substances or wastes or terms of similar import (collectively, “Hazardous
Materials”) into the environment, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials, as well as all authorizations, codes, decrees,
demands or demand letters, injunctions, judgments, licenses, notices or notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.
 
“Equity Termination Date” means the first date upon which the Investor
beneficially owns less than 15% of the issued and outstanding Common Stock of
the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Executive Officer” means any officer the hiring of which would result in a
disclosure obligation for the Company pursuant to Item 5.02(c) of Form 8-K under
the Exchange Act.
 
4

--------------------------------------------------------------------------------


 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governance Period” means the period from the Closing Date to the Governance
Termination Date.
 
“Governance Termination Date” means the earlier of (i) the date upon which
repayment has been made in full of all amounts outstanding under the Notes,
including all principal and any accrued and unpaid interest thereon and (ii) the
first date upon which both of the following have occurred: (A) the Debt
Termination Date and (B) the Equity Termination Date.
 
“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business on customary terms), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (vii) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vi) above.  Indebtedness shall include all obligations under the 2008
Notes, the 2009 Notes and the Additional Notes.
 
“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.22.
 
“Investor Nominee” shall have the meaning assigned to such term in Section 5.6.
 
“Investor Registration Statement” shall have the meaning assigned to such term
in Section 7.1.
 
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, results of operations, condition (financial or otherwise) of
the Company and its Subsidiaries, taken as a whole.
 
“New Debt Securities” means any indebtedness for borrowed money of the Company
(including any notes, bonds, debentures or similar instruments) in excess of
$500,000 as a single issuance or a series of related issuances that is not a New
Equity Security.
 
5

--------------------------------------------------------------------------------


 
“New Equity Securities” means any equity securities of the Company, whether or
not currently authorized, and any securities convertible into or exercisable or
exchangeable for equity securities of the Company, provided, however, that “New
Equity Securities” shall not include, in each case to the extent such issuances
(other than as described clause (vii)) are not for capital raising purposes, (i)
securities issued upon conversion, exercise or exchange of any securities of the
Company outstanding as of the date hereof; (ii) securities issued upon
conversion or exercise of any New Equity Securities issued in compliance with
this Agreement, (iii) securities issued to employees or directors of, or
consultants or advisors to, the Company or any of its Subsidiaries pursuant to
any equity compensation plans or any other similar arrangement; (iv) securities
issued pursuant to the acquisition by the Company of another corporation or
entity by consolidation, reorganization, merger or purchase of all or
substantially all of the assets of such corporation; (v) securities issued to
equipment lessors or other financial institutions, or to real property lessors,
pursuant to an equipment leasing or real property leasing transaction; (vi)
securities issued in connection with license, development, marketing or similar
agreements or strategic partnerships; (vii) securities offered to the public
pursuant to a registration statement filed under the Securities Act; and (viii)
securities issued pursuant to a stock dividend, stock split, split up or similar
transaction.
 
“New Securities” means any New Debt Securities and/or any New Equity Securities.
 
“Note” and “Notes” shall have the meaning assigned to such term in the recitals
to this Agreement.
 
“Offer Notice” shall have the meaning assigned to such term in Section 8.1(a).
 
“Permitted Indebtedness” shall have the meaning assigned to such term in the
Notes as in effect immediately following the Closing.
 
“Permitted Transferee” shall have the meaning assigned to such term in Section
9.
 
“Person” means any natural person, corporation, business trust, joint venture,
association, company, limited liability company, partnership, governmental
authority or other entity.
 
“Preemptive Period” means the earlier of (A) the sixty-sixth month following the
Closing Date, provided that the Notes are paid in full, and (B) (i) with respect
to any offering of New Debt Securities, the period from the Closing Date to the
Debt Termination Date and (ii) with respect to any offering of New Equity
Securities, the period from the Closing Date to the Equity Termination Date.
 
“Professional Services Letter” means the letter agreement by and between the
Company and Falconhead Capital, LLC, dated as of the date hereof.
 
“Principal Market” means the NASDAQ Over-the-Counter Bulletin Board.
 
6

--------------------------------------------------------------------------------


 
“Purchase Price” shall have the meaning assigned to such term in Section 1.1.
 
“Reporting Period” shall have the meaning assigned to such term in Section 5.1.
 
“Rights Period” means the period from the Closing Date to the Rights Termination
Date.
 
“Rights Termination Date” means the earlier of (i) the first date upon which
both of the following have occurred: (A) the Debt Termination Date and (B) the
Equity Termination Date and (ii) the repayment in full of all amounts
outstanding under the Notes, including all principal and any accrued and unpaid
interest thereon.
 
“Rule 144” shall have the meaning assigned to such term in Section 4.6.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Documents” shall have the meaning assigned to such term in Section 3.9.
 
“Securities” shall have the meaning assigned to such term in the recitals to
this Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” shall have the meaning assigned to such term in the recitals to this
Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), whether effected through domestic or non-U.S. broker dealers or
foreign regulated brokers, with respect to any securities not owned by the party
undertaking any such arrangement.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity in which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or more than 50% of the general partnership interests are,
at the time any determination is being made, owned, controlled or held by such
Person.
 
“Termination Event” shall have the meaning assigned to such term in Section 5.7.
 
“Trading Affiliates” shall have the meaning assigned to such term in Section
4.11(a).
 
“Transaction Documents” means, collectively, this Agreement, the Notes, the
Professional Services Letter and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement.
 
7

--------------------------------------------------------------------------------


 
3.            Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor as of the date of this Agreement as
follows.
 
3.1            Organization and Qualification.  The Company and each of its
Subsidiaries are entities duly organized and validly existing and, to the extent
legally applicable, in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and, to the extent legally applicable, is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect.
 
3.2            Authorization; Enforcement; Validity.  The Company has the
requisite power and authority to enter into and perform its obligations under
the Transaction Documents and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Securities, have been duly authorized by the Board of Directors and no
further filing, consent, or authorization is required by the Company, the Board
of Directors or the Company’s stockholders.  This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
3.3            Issuance of Equity Securities.  The issuance of the Shares has
been duly authorized and, when issued and delivered against consideration
therefor as provided herein, the Shares will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the Investor being entitled to
all rights accorded to a holder of Common Stock.  Assuming the accuracy of each
of the representations and warranties of the Investor set forth in Section 4 of
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the Securities Act and any applicable state
securities laws.
 
3.4            No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the Shares) will not (i) result in a violation of any
certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
bylaws of the Company or any of its Subsidiaries, (ii) result in a violation of
any law, rule, regulation, order, judgment or decree (including foreign, federal
and state securities laws and regulations and the rules and regulations of the
Principal Market applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected), or (iii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any of
its Subsidiaries is a party.
 
8

--------------------------------------------------------------------------------


 
3.5            Consents.  Neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, make any filing or
registration with, or provide any notice to, any court, governmental agency or
any regulatory or self-regulatory agency (including the Principal Market) in
order for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, except for the 8-K Filing.
 
3.6            No General Solicitation; Broker Fees.  Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Securities.  The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for persons engaged by the Investor or its investment
advisor) relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim.
 
3.7            No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the Securities Act or cause this offering of the Securities
to be integrated with prior offerings by the Company for purposes of the
Securities Act where such integration would cause the loss of the availability
of an offering exemption under the Securities Act.  None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the Securities Act or cause the
offering of the Securities to be integrated with other offerings where such
integration would cause the loss of the availability of an offering exemption
under the Securities Act.
 
3.8            Application of Takeover Protections; Rights Agreement.  The
Company and its Board of Directors have taken all necessary action in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under the Shareholder Rights Agreement, dated
July 1, 2002, by and between the Company and Corporate Stock Transfer, Inc.) or
other similar anti-takeover provision under the Certificate of Incorporation or
the laws of the state of its incorporation which is or could become applicable
to the Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and the
Investor’s ownership of the Securities.
 
3.9            SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”).  Except as set
forth on Schedule 3.9, the Company has no SEC Documents that are not available
on the EDGAR system.  Except as set forth on Schedule 3.9, as of
 
9

--------------------------------------------------------------------------------


 
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  As
of their respective filing dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with GAAP, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other documents or information provided in writing by or on
behalf of the Company to the Investor which are not included in the SEC
Documents, including, without limitation, information referred to in Section 4.4
of this Agreement or in any disclosure schedules, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading; provided, however, that the Company makes no
representations or warranties with respect to any projections, forecasts or
other forward-looking information.
 
3.10            Absence of Certain Changes.  Since September 30, 2009, except as
specifically disclosed in the SEC Documents, there has been no Material Adverse
Effect.  Except as disclosed in Schedule 3.10, since September 30, 2009, the
Company has not (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $100,000 outside of the ordinary
course of business, (iii) had capital expenditures, individually or in the
aggregate, in excess of $500,000, (iv) made or suffered any amendment to any
material contract or cancelled, modified or waived any material debts or claims
held by it or waived any rights, or (v) entered into any material transaction
other than in the ordinary course of business consistent with past practice.
 
3.11            No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists with respect to the Company, its Subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under the Exchange Act and which has
not been publicly announced.
 
3.12            Conduct of Business; Regulatory Permits.  Neither the Company
nor any of its Subsidiaries is in violation of any term of or in default under
its certificate of incorporation, any certificate of designations of any
outstanding series of preferred stock of the Company or the bylaws or their
organizational charter or bylaws, respectively.  Neither the Company nor any of
its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  During the two (2) years prior to
the date hereof, (i) the Common Stock has been designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market.  The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 
10

--------------------------------------------------------------------------------


 
3.13            Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
3.14            Sarbanes-Oxley Act.  The Company is in compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.
 
3.15            Transactions With Affiliates.  Except as set forth in the SEC
Documents and other than the grant of stock options disclosed on Schedule 3.16,
none of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course compensation for services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company or any of its Subsidiaries, any Person in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
3.16            Equity Capitalization.  As November 16, 2009, the authorized
capital stock of the Company consists of (a) 300,000,000 shares of Common Stock,
of which as of the date hereof, 283,803,343 are issued and outstanding, 288,081
shares are reserved and available for issuance pursuant to the Company’s stock
option and purchase plans and 862,965 shares are reserved for issuance pursuant
to securities (other than the aforementioned options) exercisable or
exchangeable for, or convertible into, shares of Common Stock, (b) 5,850,000
shares of undesignated preferred stock, of which as of the date hereof, none are
issued and outstanding, (c) 150,000 shares of Series A Junior Participating
Preferred Stock, par value $0.001 per share, of which as of the date hereof,
none are issued and outstanding, and (d) 4,000,000 shares of Series B Preferred
Stock, par value $0.001 per share, of which as of the date hereof, 2,362,745
shares are issued and outstanding.  All of such outstanding shares have been, or
upon issuance will be, validly issued and are fully paid and nonassessable and
were not issued in violation of any preemptive rights.  Except as disclosed in
Schedule 3.16 or pursuant to this Agreement: (i) none of the Company’s capital
stock is subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
material amounts, either singly or in the aggregate, filed in connection with
the Company or any of its Subsidiaries; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act; (vi)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company and its Subsidiaries have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than, with respect to this clause (ix), those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect.  The Company has furnished to the Investor true,
correct and complete copies of the Certificate of Incorporation and the Bylaws,
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto.
 
11

--------------------------------------------------------------------------------


 
3.17            Indebtedness and Other Contracts.  Except for Permitted
Indebtedness and as disclosed in Schedule 3.17, neither the Company nor any of
its Subsidiaries (i) has any outstanding Indebtedness, (ii) is in default under
any contract, agreement or instrument, except where such defaults would not
reasonably result, individually or in the aggregate, in a Material Adverse
Effect, (iii) is in violation of any term of or in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. 
 
3.18            Absence of Litigation.  Except as set forth in Schedule 3.18,
there is no action, suit, proceeding, inquiry or investigation before or by the
Principal Market, any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries or any of the
Company’s or its Subsidiaries’ officers or directors except where such would not
be, individually or in the aggregate, material to the Company or any of its
Subsidiaries.
 
3.19            Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.
 
3.20            Employee Relations.
 
(a)  Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union, and the
Company is not aware of any activities involving the organization of a
collective bargaining agreement or a union by employees of the Company or any of
its Subsidiaries.  The Company and its Subsidiaries believe that their relations
with their employees are good.  No executive officer of the Company or any of
its Subsidiaries (as defined in Rule 501(f) of the Securities Act) has notified
the Company or any such Subsidiary that such officer intends to leave the
Company or any such Subsidiary or otherwise terminate such officer’s employment
with the Company or any such Subsidiary.  No executive officer of the Company or
any of its Subsidiaries is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.
 
(b)  The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
3.21            Property.  The Company and its Subsidiaries (i) own or have
valid leasehold interests in all of their leased real property and (ii) have
title to, or valid leasehold interests in, all of their personal property and
assets that are material to its business.  As of the Closing Date, none of the
real property or assets of the Company or any of its Subsidiaries are subject to
any liens other than liens arising from Permitted Indebtedness, except, in each
case, such liens or encumbrances that do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries.  The leased real property
and personal property and assets used in the business of the Company and its
Subsidiaries are in good operating condition, ordinary wear and tear excepted,
and constitute all assets, properties, interests in properties and rights
necessary to permit the Company and its Subsidiaries to carry on their business
consistent with past practice.  Neither the Company nor any of its Subsidiaries
owns or has ever owned any real property.
 
12

--------------------------------------------------------------------------------


 
3.22            Intellectual Property Rights.  The Company and its Subsidiaries
own, is licensed to use or otherwise has the valid and enforceable right to use
all trademarks, service marks and all applications and registrations therefor,
trade names, patents, patent rights, copyrights, original works of authorship,
inventions, trade secrets and other intellectual property rights (“Intellectual
Property Rights”) necessary for the conduct of its business as currently
conducted that is material to the condition (financial or other), business or
operations of such Person and all such Intellectual Property is fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filings or issuances.  Except as set
forth on Schedule 3.22, the use of such Intellectual Property by the Company and
its Subsidiaries and the conduct of their businesses does not and has not been
alleged by any Person to infringe on the material rights of any Person.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property
Rights.
 
3.23            Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws, (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses, and (iii) are in compliance with all
terms and conditions of any such permit, license or approval except where, in
each of the foregoing clauses (i), (ii) and (iii), the failure to so comply
would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
3.24            Subsidiaries.  The Company has no Subsidiaries except as set
forth on Schedule 3.24.  Schedule 3.24 sets forth the authorized and outstanding
capital stock of each Subsidiary of the Company.  All the outstanding shares of
capital stock of, or other equity interests in, each Subsidiary of the Company
have been duly authorized and validly issued and are fully paid and
nonassessable and are owned directly or indirectly by the Company free and clear
of all liens, pledges, charges, mortgages, encumbrances, adverse rights or
claims and security interests of any kind or nature whatsoever (including any
restriction on the right to vote or transfer the same, except for such transfer
restrictions of general applicability as may be provided under the Securities
Act, and the “blue sky” laws of the various States of the United States).  The
Company or one of its Subsidiaries has the unrestricted right to receive
dividends and distributions on, all capital securities of its Subsidiaries.
 
3.25            Tax Status.  The Company and each of its Subsidiaries (i) has
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
13

--------------------------------------------------------------------------------


 
3.26            Internal Accounting and Disclosure Controls.  The Company and
each of its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed in to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure.  Other
than as disclosed in the SEC Documents, during the twelve months prior to the
date hereof neither the Company nor any of its Subsidiaries have received any
notice or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company or any of its Subsidiaries.
 
3.27            Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in the SEC Documents and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
3.28            Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
 
3.29            Transfer Taxes.  On the Closing Date, all stock transfer or
other taxes (other than income or similar taxes) that are required to be paid in
connection with the sale and transfer of the Securities to be sold to the
Investor hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
 
3.30            Manipulation of Price.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result, or that could reasonably be expected
to cause or result, in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities or (iii) paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Company.
 
14

--------------------------------------------------------------------------------


 
3.31            U.S. Real Property Holding Corporation.  The Company is not, nor
has ever been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended.
 
3.32            Disclosure.  No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
3.33            Material Customers, Distributors and Suppliers.  Since December
31, 2008, no material customer, distributor or supplier of the Company or its
Subsidiaries has given the Company or its Subsidiaries any notice terminating,
suspending, or reducing in any material respect, or specifying an intention to
terminate, suspend, or reduce in any material respect in the future, or
otherwise reflecting an adverse change in, the business relationship between
such customer, distributor or supplier and the Company or its Subsidiaries,
there has not been any materially adverse change in the business relationship of
the Company or its Subsidiaries with any such customer, distributor or supplier,
and the Company has no reason to believe that there will be any such adverse
change in the future either as a result of the consummation of the transactions
contemplated hereby or otherwise.
 
4.            Representations and Warranties of the Investor.  The Investor
hereby represents, warrants and covenants to the Company as of the date of this
Agreement as follows:
 
4.1            No Sale or Distribution.  The Investor is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of any
securities laws.  The Investor is acquiring the Securities hereunder in the
ordinary course of its business.  The Investor does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.
 
4.2            Accredited Investor Status.  The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act.
 
4.3            Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
15

--------------------------------------------------------------------------------


 
4.4            Information.  The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by the Investor.  The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the
Company.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein.  The Investor understands that
its investment in the Securities involves a high degree of risk and is able to
afford a complete loss of such investment.  The Investor understands that
nothing in this Agreement or any other materials presented to the Investor in
connection with the purchase and sale of the Securities constitutes legal, tax
or investment advice.  The Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.
 
4.5            No Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
4.6            Transfer or Resale.  The Investor understands that except as
provided herein: (i) the Securities have not been and are not being registered
under the Securities Act or any state securities laws, and may not be offered
for sale, sold, assigned or transferred unless (A) subsequently registered
thereunder, (B) the Investor shall have delivered to the Company an opinion of
counsel, in a form reasonably acceptable to the Company, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Investor
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 promulgated under the Securities
Act, as amended (or a successor rule thereto) (collectively, “Rule 144”)
(provided, however, that in the event any transfer agent or similar third party
shall require an opinion of counsel in connection with a transfer made pursuant
to Rule 144, the Company’s counsel shall be asked to issue such opinion, at the
Company’s expense and the Investor making such transfer shall provide any and
all documentation and/or back-up certificates reasonably necessary for such
counsel to issue such opinion); (ii) any sale of the Securities made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.
 
4.7            Legends.  The Investor understands that the certificates or other
instruments representing the Shares shall bear any legend as required by the
“blue sky” laws of any state and one or more restrictive legends in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
16

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed and the Company shall issue
certificates without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for resale under the Securities Act, (ii) in connection with a
sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company, in form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Shares may be made without registration under the applicable requirements
of the Securities Act, or (iii) such holder provides the Company with reasonable
assurance that the Shares can be sold, assigned or transferred pursuant to Rule
144.
 
4.8            Validity; Enforcement.  The Investor has full power and authority
and has taken all required action necessary to permit it to execute and deliver
and to carry out the terms of each of the Transaction Documents to which it is a
party.  The Transaction Documents to which the Investor is a party have been
duly authorized, executed and delivered on behalf of the Investor and constitute
the legal, valid and binding obligations of the Investor enforceable against the
Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
4.9            No Conflicts.  The execution, delivery and performance by the
Investor of the Transaction Documents to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, indenture or instrument to which the Investor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Investor,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Investor to perform its obligations hereunder.
 
4.10            Residency.  The Investor’s principal place of business is that
jurisdiction specified below its signature on the signature pages to this
Agreement.
 
4.11            Certain Trading Activities.
 
(a)  Except for the transactions contemplated by the 2009 Purchase Agreement and
other than with respect to the transactions contemplated herein, since the time
that the Investor was first contacted by the Company or any other Person
regarding the transactions contemplated hereby, neither the Investor nor any
Affiliate of the Investor which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to the Investor’s
investments or trading or information concerning the Investor’s investments,
including in respect of the Shares and (z) is subject to the Investor’s review
or input concerning such Affiliate’s investments or trading (collectively,
“Trading Affiliates”) has directly or indirectly, nor has any Person acting on
behalf of or pursuant to any understanding with the Investor or Trading
Affiliate, effected or agreed to effect any transactions in the securities of
the Company (including without limitation, any Short Sales involving the
Company’s securities).
 
17

--------------------------------------------------------------------------------


 
(b)  The Investor shall not, and shall cause its Trading Affiliates not to,
engage, directly or indirectly, in any Short Sales involving the Company’s
securities at any time during the period from the Closing Date to the sixty-six
(66) month anniversary of the Closing Date.
 
(c)  The Investor hereby covenants and agrees that, unless the Company shall
otherwise expressly consent in writing, it will not, and it will cause its
Trading Affiliates not to, directly or indirectly, offer, sell, contract to sell
or otherwise dispose of any of the Shares to any Person that the Investors
actually knows to be a direct competitor of the Company, provided, however, that
the foregoing restriction shall not apply in connection with any underwritten
public offering of Shares in which the Investor participates pursuant to the
rights set forth in Section 7 below or otherwise.
 
(d)  The Investor hereby covenants and agrees that, in the event that an
Investor Registration Statement filed pursuant to Section 7.1 below is declared
effective by the SEC, the Investor will not, pursuant to such Investor
Registration Statement, sell or otherwise dispose of Shares that in the
aggregate constitute more than fifty percent (50%) of the total number of Shares
registered under the Investor Registration Statement during the six (6) month
period following the date such Investor Registration Statement is declared
effective by the SEC.
 
(e)  The Investor is not the Beneficial Owner of any shares of the Company’s
Common Stock, including securities exercisable for or convertible into shares of
Common Stock, other than the Common Stock acquired pursuant to the 2009 Purchase
Agreement.
 
(f)  The Investor agrees that for so long as the Investor Nominee serves on the
Board of Directors, the Investor will be bound by the terms of the Company’s
insider trading policy and that any transactions effected in the Company’s
securities will be made in compliance with this policy.
 
4.12            Confidentiality.  The Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 5.5, the Investor will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents except to the extent the
Investor is required by law or legal or regulatory process to make a disclosure
with respect to such matters.
 
18

--------------------------------------------------------------------------------


 
5.            Affirmative Covenants.  The Company covenants and agrees with the
Investor that it will take the following actions:
 
5.1            Reporting Status.  Until the earlier of (i) the date on which the
Investor shall have sold all the Shares, or (ii) the Investor is eligible to
sell all of the Shares without any limitation or restriction under Rule 144 and
the Investor owns less than 2% of the issued and outstanding Common Stock  (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.
 
5.2            Use of Proceeds.  The proceeds from the Initial Securities
contemplated by this Agreement (net of the expenses directly incurred in
connection with the transactions contemplated by this Agreement) shall be used
exclusively for general corporate uses, including working capital and capital
expenditures for dispensing equipment and other capital items and for the
payment of principal and interest on existing Indebtedness.  The proceeds from
the Additional Securities contemplated by this Agreement shall be used
exclusively to pay any accrued interest and principal amounts on the 2009 Notes
if and when due on the 2009 Notes Payment Dates.
 
5.3            Information Rights.  The Company will send the following to the
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports and Quarterly Reports on Form 10-K and 10-Q, any interim reports
or any consolidated balance sheets, income statements, stockholders’ equity
statements and/or cash flow statements for any period other than annual, any
Current Reports on Form 8-K and any registration statements (other than on Form
S-8) or amendments filed pursuant to the Securities Act, (ii) unless the
following are publicly released via a newswire service, within one (1) Business
Day after the release thereof, facsimile or e-mailed copies of all press
releases issued by the Company or any of its Subsidiaries, and (iii) copies of
any notices and other information made available or given to the stockholders of
the Company generally, contemporaneously with the making available or giving
thereof to the stockholders.  For so long as the Investor holds any Note, within
thirty (30) days after the end of each month, the Company shall provide the
Investor with an unaudited consolidated balance sheet, statement of operations
and statement of cash flow of the Company and its Subsidiaries for such month
ended.  At any time, and from time to time, the Investor may, at its sole
election, notify the Company that it does not desire to receive any or some of
the information referenced in the immediately preceding sentence, and in such
event, the Company shall not provide the Investor such information during the
period specified by the Investor.
 
5.4            Fees.  Each of the Company and the Investor shall indemnify the
other against all liabilities incurred by the indemnified party with respect to
claims related to any placement agent’s fees, financial advisory fees, or
broker’s commissions relating to or arising out of the transactions contemplated
hereby, arising out of arrangements between the party asserting such claims and
the indemnifying party, and all costs and expenses (including without limitation
reasonable fees of counsel) of investigating and defending such claims.
 
19

--------------------------------------------------------------------------------


 
5.5            Disclosure of Transactions and Other Material Information.  On or
before 5:30 p.m., New York City time, on the second Business Day following the
date of this Agreement, the Company shall issue a press release and file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the Exchange Act (the “8-K
Filing”); provided that the Company shall provide a copy of the proposed 8-K
Filing (including the press release) to the Investor as promptly as practicable
in advance, and in any event at least forty-eight (48) hours in advance, of the
release or filing the 8-K Filing and shall not include any items in such 8-K
Filing (including the press release) to which the Investor or its counsel
reasonably object.  In the event the Investor or the Company proposes to issue
any future press release referencing the other party by name, the party
proposing to make issue such press release shall provide a copy of the proposed
press release to the other party as promptly as practicable in advance of the
issuance of such press release and shall not include any items in such press
release to which the other party or its counsel reasonably object.
 
5.6            Board Nominee.  Until the Governance Termination Date, the
Company covenants and agrees to take any and all actions as may be required to
nominate one representative designated by the Investor (the “Investor Nominee”)
to be elected to the Board of Directors at each annual meeting of the Company’s
stockholders occurring during the Governance Period.  As compensation for
service on the Company’s Board of Directors, the Investor Nominee shall be
entitled to receive (and direct payment if requested) the same amount and type
of compensation as may be paid by the Company to other non-employee directors,
as well as reimbursement for his or her reasonable out-of-pocket expenses
(including travel expenses) incurred in attending in-person board meetings,
subject to reimbursement policies generally applicable to the Board of
Directors.  To the extent the Investor has identified the Investor Nominee prior
to the first meeting of the Board of Directors following the Closing (and if no
such Investor Nominee has then been named, prior to the next meeting of the
Board of Directors after such Investor Nominee has been named), such person
shall be appointed to the Board of Directors as the Investor Nominee and the
Company shall enter into a director and officer indemnification agreement with
such Investor Nominee, which shall be in a form reasonably acceptable to the
Investor that the Company provides to its current directors.  For so long as the
Investor has the right to nominate a representative to be elected to the Board
of Directors (whether pursuant to this Agreement or the 2009 Purchase
Agreement), at least one of the Investor’s nominees on the Board of Directors
shall be a member of the Company’s Governance and Nominating Committee (or
similar Committee) if such Committee exists and provided that such director is
“independent” (as defined in and to the extent required by any applicable SEC
rules and regulations and any applicable rules and regulations of any securities
exchange on which the Common Stock is then listed).
 
5.7            Chief Executive Officer.  The Company covenants and agrees that
in the event that the Board of Directors terminates the employment of Cody C.
Ashwell after the date hereof and prior to the Rights Termination Date (a
“Termination Event”), and such termination is either (i) without Cause, or (ii)
without obtaining the Investor’s prior written consent, then the Company, at its
sole discretion upon action of the Board of Directors shall either (X) take any
and all actions as may be required to nominate a second representative
designated by the Investor (in addition to the Investor Nominee) to be elected
to the Board of Directors at each annual meeting of the Company’s stockholders
occurring during the Governance Period (with such additional Investor Nominee
being elected to the Board of Directors prior to the first meeting of the Board
of Directors after the occurrence of a Termination Event and with such Investor
Nominee having the same rights under this Agreement as the Investor Nominee
appointed pursuant to Section 5.6) or (Y) within 180 days of the effective date
of the Termination Event, prepay the Investor’s Notes in an amount equal to the
lesser of (1) the aggregate principal amounts then outstanding under such Notes
and (2) 50% of the original principal amount of all the Notes issued pursuant to
this Agreement.
 
20

--------------------------------------------------------------------------------


 
5.8            Executive Officers.  The Company covenants and agrees that it
will consult with and allow the Investor Nominee the opportunity to participate
in the interviewing and the hiring of any Executive Officer of the Company
during the Rights Period.
 
5.9            Rights Granted to Third Parties in Additional Financings.  If the
Company consummates any Subsequent Financing (as defined below) after the
Closing Date and grants the lenders, investors or other parties to any such
financings any Rights (as defined below) more favorable in any material respect
than those held by the Investor or not then held by the Investor, then the
Investor shall be granted equivalent Rights (on a pari passu or pro rata basis,
as applicable) concurrently with the closing of such Subsequent Financing. For
purposes hereof, “Rights” shall mean any of the following contractual or similar
rights: (1) rights to unilaterally approve, consent to or veto any actions of
the Company or its subsidiaries, whether or not within the power of the Board of
Directors or management or the stockholders or any group of stockholders of the
Company, (2) disproportionately increased rights of participation in future debt
or equity financings or a sale of the Company (or substantially equivalent
rights), (3) stock registration rights, and (4) extraordinary or
disproportionate indemnification rights.  For the avoidance of doubt, Rights
shall not include (1) the right to any Board of Directors seat(s) so long as no
single person or group is granted the right to nominate more than three members
to the Board of Directors, (2) any customary terms and conditions and other
agreements granted to any financial institutions in connection with any senior
secured financing or credit facility (3) any agreements entered into with
investment banks or financial advisors regarding any potential financings,
acquisition, disposition, public offering or pursuit of strategic alternatives
or (4) rights held by statute (including the Delaware General Corporation Law)
or pursuant to the Company’s Certificate of Incorporation or Bylaws (each as in
effect as of the date hereof), in each case, as a result of being the owner of a
majority of the Company’s Common Stock.  This provision shall terminate upon the
earlier of (1) the Governance Termination Date and (2) the Company achieving
Consolidated EBITDA (as defined in the Notes) of $7.5 million.  For purposes of
this Section 5.9, the term “Subsequent Financing” shall mean the offering and
sale of any debt or equity security by the Company, specifically excluding any
issuances under the Company’s equity compensation plan.
 
6.            Negative Covenants.
 
6.1            Approval Rights.  The Company covenants and agrees with the
Investor that from and after the Closing Date, unless the Investor shall
otherwise expressly consent in writing, the Company will not, or permit any of
its Subsidiaries to, as applicable, take any of the following actions:
 
(a)  declare or pay any dividend or other distribution on its capital stock
(except as required on the Company’s existing Series B Preferred Stock); or
 
21

--------------------------------------------------------------------------------


 
(b)  authorize or issue, by reclassification or otherwise, any capital stock of
the Company that has any rights, preferences or privileges senior to the Common
Stock (or in the case of any Subsidiary, issue any capital stock to any Person
other than the Company or another Subsidiary); or
 
(c)  incur any Indebtedness (other than Permitted Indebtedness); or
 
(d)  sell all or substantially all its assets; or
 
(e)  amend or modify the Certificate of Incorporation or Bylaws in a manner that
is adverse to the Investor; or
 
(f)  liquidate, dissolve or wind up; or
 
(g)  make any material change in its line of business or enter into any new line
of business outside of the manufacturing and marketing of beverage and
ingredient systems; or
 
(h)  increase the size of the Board of Directors to more than nine (9)
directors; or
 
(i)  enter into any agreement with any Affiliate other than agreements entered
into on commercially reasonable, arms-length terms and conditions.
 
6.2            Stock Splits and Changes in Authorized Shares.  Notwithstanding
anything to the contrary contained in Section 6.1, the Investor’s prior written
consent pursuant to this Agreement shall not be required in connection with the
effectuation by the Company of any stock split, reverse stock split or other
change in the Company’s authorized capital stock, including an increase in the
authorized capital stock.
 
6.3            Termination of Approval Rights.  The negative covenants contained
in Section 6.1 above, and the obligation of the Company to obtain the prior
written approval of the Investor in connection therewith, shall terminate and be
of no further force and effect as of the Rights Termination Date.
 
7.            Registration Rights.
 
7.1            Piggy-Back Registrations.  If at any time the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering, either for the Company’s own account or the account of others,
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall promptly send to the Investor written notice of such determination and, if
within
 
22

--------------------------------------------------------------------------------


 
ten (10) Business Days after receipt of such notice, the Investor shall so
request in writing, the Company shall include in such registration statement all
or any part of the Shares the Investor requests to be registered, subject to (i)
any limitations that may be imposed by the SEC regarding the number of Shares
that may be included in the registration statement and (ii) customary
underwriter or placement agent pro-rata cutbacks applicable to all Persons
registering shares pursuant to such registration statement, if any, due to a
reasonable objection from the underwriters or placement agents that the
inclusion of such Shares would materially adversely affect the contemplated
offering; provided, however, that if, after the application of any such
limitations or cutbacks (but excluding cutbacks made pursuant to SEC rules,
regulations or policies), the number of Shares requested to be registered on
behalf of the Investor constitutes less than 25% of the aggregate amount of the
securities to be registered on such registration statement, and if the Investor
so requests, then the Company shall, within 180 days following the effective
date of the registration statement to which cutback applied, prepare and file an
additional registration statement (the “Investor Registration Statement”)
covering the resale by the Investor of all of the Shares then held by the
Investor, subject to any limitations that may be imposed by the SEC regarding
the number of Shares that may be included in such Investor Registration
Statement, and use reasonable best efforts to have such Investor Registration
Statement declared effective within such 180 day period and kept effective until
the earlier of (i) such time as when all of the Shares are sold thereunder, or
(ii) the end of the Reporting Period.  If the Company becomes obligated to
prepare and file an Investor Registration Statement, the Company and the
Investor shall enter into a customary registration rights agreement covering the
obligations of the Company and the Investor in connection therewith.
 
7.2            Notice of Underwriting in Piggy-Back Registration.  If the
registration of which the Company gives notice pursuant to Section 7.1 is for a
registered public offering involving an underwriting or a placement by a
placement agent, the Company shall so advise the Investor as part of the written
notice given pursuant to Section 7.1.  In such event, the right of the Investor
to include any Shares in such registration statement shall be conditioned upon
the Investor (together with the Company and any other holders registering their
securities through such offering) entering into an underwriting agreement or
placement agent agreement, as applicable, with the underwriters or placement
agents for such offering.  The Investor shall have no right to participate in
the selection of the underwriters for an offering pursuant to this Section 7.
 
7.3            Information Furnished by Investor.  It shall be a condition
precedent of the Company’s obligations to include any Shares in a registration
statement under this Section 7 that the Investor furnish to the Company such
information regarding the Investor and the distribution proposed by the Investor
as the Company may reasonably request.
 
7.4            Expenses.  All expenses incurred by the Company in complying with
this Section 7, including without limitation, all federal and state
registration, qualification and filing fees, printing expenses, fees and
disbursements of counsel for the Company, “blue sky” fees, fees of transfer
agents and registrars, expenses and the expenses of special audits incident to
or required by any such registration and the fees and disbursements of counsel
to the Investor (not to exceed $25,000) shall be borne by the Company.  Any
underwriting discounts and selling commissions applicable to the sale of the
Shares pursuant to a registration statement under this Section 7 shall be borne
by the Investor.
 
23

--------------------------------------------------------------------------------


 
7.5            Termination of Registration Rights.  The rights contained in this
Section 7 shall terminate at the end of the Reporting Period; provided, however,
that the rights in Section 7.1 with respect to an Investor Registration
Statement shall terminate upon such time as the Investor is eligible to sell all
of the Shares held by the Investor under Rule 144 without any restriction or
limitation and the Shares held by the Investor represent less than five percent
(5%) of the Company’s outstanding Common Stock at such time.
 
8.            Preemptive Rights.
 
8.1            Right of First Offer.  Subject to the terms and conditions of
this Section 8.1 and applicable securities laws, if at any time during the
Preemptive Period the Company proposes to offer, sell or issue any New
Securities, the Company shall first offer such New Securities to the Investor.
 
(a)  The Company shall give the Investor notice that has a bona fide intention
to offer New Securities (the “Offer Notice”) and that the Investor may, within
five (5) Business Days following the delivery of the Offer Notice, request
additional written information relating to the proposed offering, including the
number of New Securities to be offered and the price and terms on which it
proposes to offer such New Securities. If the Investor requests such additional
information, the Company shall provide that information promptly, and in any
event, within 24 hours.
 
(b)  By notification to the Company within ten (10) Business Days after the
Offer Notice is given, the Investor may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice, up to that portion
of such New Securities which equals (i) in the case of an offer of New Equity
Securities, the proportion that the Shares held by the Investor bears to the
total Common Stock of the Company then outstanding or (ii) in the case of an
offer of New Debt Securities, the proportion that the aggregate unpaid principal
amount, accrued interest and other amounts (if any) owing to the Investor under
the Notes or any other Indebtedness held by the Investor bears to the total
outstanding Indebtedness of the Company, in each case measured as of the date
the Offer Notice is given.  The closing of any sale pursuant to this Section
8.1(b) shall occur within the later of twenty (20) Business Days of the date
that the Offer Notice is given and the date of initial sale of New Securities
pursuant to Section 8.1(c); provided that such closing may be delayed with
respect to the Investor pending receipt of any necessary government approvals.
 
(c)  At the expiration of the ten (10) Business Day period following the giving
of the Offer Notice, the Company may, during the ninety (90) day period
thereafter, offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice.  If the
Company does not enter into an agreement for the sale of the New Securities
within such period, the right provided hereunder shall be deemed to be revived
and such New Securities shall not be offered unless first reoffered to the
Investor in accordance with this Section 8.1.
 
24

--------------------------------------------------------------------------------


 
8.2            Alternative Procedure.  Notwithstanding any provision hereof to
the contrary, if the Board of Directors determines in good faith that complying
with the time periods required by Section 8.1 would materially and adversely
impact the Company’s liquidity or immediate cash needs, then in lieu of
complying with the provisions of Section 8.1, the Company may elect to give
notice to the Investor within five (5) Business Days after the issuance of New
Securities.  Such notice shall describe the type, price, and terms of the New
Securities.  The Investor shall have ten (10) Business Days from the date notice
is given to elect to purchase up to the number of New Securities that would, if
purchased by the Investor, maintain the Investor’s percentage-ownership
position, calculated as set forth in Section 8.1(b) before giving effect to the
issuance of such New Securities.  The closing of such sale shall occur within
twenty (20) Business Days of the date notice is given to the Investor; provided
that such closing may be delayed with respect to the Investor pending receipt of
any necessary government approvals.  Notwithstanding the foregoing, in no event
shall the Company issue New Securities without complying with Section 8.1 if the
terms of such New Securities do not expressly permit application of this Section
8.2
 
9.            Non-Transferability of Rights.  Notwithstanding anything to the
contrary contained in this Agreement or any other Transaction Document, neither
the Shares and Notes nor any rights granted to the Investor pursuant to this
Agreement, including without limitation, the rights contained in Sections 5, 6,
7 and 8 hereof, may be assigned, transferred, delegated or otherwise disposed of
by the Investor to any other Person without the prior written consent of the
Company; provided, however, that the Investor may (without such prior written
consent but with notice to the Company) assign or transfer any of the Shares or
Notes and the rights under this Agreement or any other Transaction Document
(including, without limitation, the rights contained in Section 5, 6, 7 and 8
hereof) to any Affiliate of the Investor (each such Affiliate and any other
Person consented to in writing by the Company, a “Permitted Transferee”).  Upon
any such assignment or transfer, the Permitted Transferee shall agree in writing
to be bound by terms and conditions of this Agreement, and the Company shall
issue (upon exchange of the Note and/or certificate representing the Shares held
by the assigning or transferring Investor) a Note and/or certificate
representing the Shares in the amounts assigned or transferred to such Permitted
Transferee and a replacement Note and/or certificate representing the Shares to
the assigning or transferring Investor for the balance not so assigned or
transferred.  As used herein, “Investor” shall include the Investor and any and
all Permitted Transferees, and all Notes and Shares held or acquired by any
Investor and any and all Permitted Transferees shall be aggregated together for
the purpose of implementing or determining the availability of any rights under
this Agreement.
 
10.            Investor Deliveries on the Closing Date and the Additional
Closing Dates.
 
10.1            Closing Date.  At the Closing, the Investor shall make the
following deliveries to the Company:
 
(a)  Transaction Documents.  The Investor shall have executed each of the
Transaction Documents to which it is a party and shall deliver the same to the
Company.
 
(b)  Purchase Price.  The Investor shall deliver to the Company the Purchase
Price for the Initial Securities by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
25

--------------------------------------------------------------------------------


 
10.2            Additional Closing Dates.  At each Additional Closing, the
Investor shall deliver to the Company the purchase price for the Additional
Units being purchased by the Investor on such Additional Closing Date by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.
 
11.            Company Deliveries on the Closing Date and the Additional Closing
Dates.
 
11.1            Closing Date.  At the Closing, the Company shall make the
following deliveries to the Investor:
 
(a)  Transaction Documents.  The Company shall have duly executed and shall
deliver to the Investor each of the Transaction Documents (including the Initial
Notes) and certificates representing the Initial Shares.
 
(b)  Good Standings.  The Company shall deliver to the Investor a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction, as of a date within ten
(10) days of the Closing Date.
 
(c)  Certified Charter.  The Company shall deliver to the Investor a certified
copy of the Certificate of Incorporation as certified by the Secretary of State
of the State of Delaware within ten (10) days of the Closing Date.
 
(d)  Secretary’s Certificate.  The Company shall deliver to the Investor a
certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions consistent with Section 3.2 as adopted
by the Company’s Board of Directors, (ii) the Certificate of Incorporation and
(iii) the Bylaws, each as in effect at the Closing.
 
(e)  Opinion of Counsel.  The Company shall deliver to the Investor an opinion
letter, dated as of the Closing Date, from Goodwin Procter LLP, counsel to the
Company, in the form attached as Exhibit C-1.
 
(f)  Fees.  The Company shall pay to Falconhead Capital, LLC the fee required to
be paid by the Professional Services Letter.
 
11.2            Additional Closing Dates.  At each Additional Closing, the
Company shall make the following deliveries to the Investor:
 
(a)  Notes and Share Certificates.  The Company shall have duly executed and
shall deliver to the Investor each of the Additional Notes being purchased by
the Investor at such Additional Closing and certificates representing the
Additional Shares being purchased by the Investor at such Additional Closing.
 
26

--------------------------------------------------------------------------------


 
(b)  Officer’s Certificate.  The Company shall deliver to the Investor a
certificate, executed by a responsible officer of the Company and dated as of
such Additional Closing Date, (i) certifying that as of such Additional Closing
Date all of the Additional Issuance Conditions have been satisfied and (ii) (x)
providing certified copies of the Certificate of Incorporation and the Bylaws,
each as in effect at such Additional Closing Date or (y) certifying that the
Certificate of Incorporation and the Bylaws have not been amended or modified
since the Closing Date .
 
(c)  Opinion of Counsel.  The Company shall deliver to the Investor an opinion
letter, dated as of such Additional Closing Date, from Goodwin Procter LLP,
counsel to the Company, in the form attached as Exhibit C-2 or from such other
law firm and in such other form as are reasonably acceptable to the Investor.
 
12.            Miscellaneous.
 
12.1            Survival of Warranties.  The representations, warranties and
covenants of the Company and the Investor contained in or made pursuant to this
Agreement shall survive the execution and delivery hereof or thereof.
 
12.2            Successors and Assigns.  Except as set forth in Section 9,
neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party hereto.  The terms and
provisions of this Agreement shall be binding upon and inure to the benefit of,
and be enforceable by, the respective successors and permitted assigns of the
parties hereto.  This Agreement shall not run to the benefit of or be
enforceable by any person other than a party to this Agreement and its
successors and permitted assigns.
 
12.3            Expenses.  The Company shall reimburse the Investor for all
reasonable and documented fees and expenses of the Investor’s accountants and
legal counsel in connection with the transactions contemplated by the
Transaction Documents, subject to a maximum aggregate reimbursement of $20,000.
 
12.4            Choice of Law and Venue; Jury Trial Waiver.  The provisions of
this Agreement and all of the documents delivered pursuant hereto, their
execution, performance or nonperformance, interpretation, termination,
construction and all matters based upon, arising out of or related to this
Agreement or the negotiation, execution or performance of this Agreement
(whether in equity, law or statute) shall be governed by, and construed in
accordance with, the laws, both procedural and substantive, of the State of New
York without regard to its conflicts of laws provisions that if applied might
require the application of the laws of another jurisdiction.  All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in the state or federal courts of the State of New York, and each of
the Company and the Investor hereby irrevocably submits to the exclusive
jurisdiction of such courts (and, in the case of appeals, appropriate appellate
courts therefrom) in any such action or proceeding and irrevocably waive the
defense of an inconvenient forum to the maintenance of any such action or
proceeding.  THE INVESTOR AND THE COMPANY EACH ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF THEM,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR TRANSACTION DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTION OF ANY OF THEM.  THESE PROVISIONS SHALL NOT BE DEEMED TO
HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE INVESTOR OR THE
COMPANY, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM.
 
27

--------------------------------------------------------------------------------


 
12.5            Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
12.6            Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
12.7            Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed effectively
given:  (i) upon personal delivery to the party to be notified, (ii) when sent
by confirmed electronic mail or facsimile if sent during normal business hours
of the recipient; if not, then on the next Business Day, (iii) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the party at the
address set forth on the signature pages attached hereto (or at such other
addresses as shall be specified by notice given in accordance with this
Section 12.7).
 
12.8            Amendments and Waivers.  This Agreement and the Notes issued
pursuant to this Agreement may be amended and any provision hereof or thereof
may be waived (either generally or in a particular instance and either
retroactive or prospectively) only with the written consent of both the Company
and the Investor (or other holder as the case may be).  Any waiver or amendment
effected in accordance with this Section 12.8 shall be binding upon any holder
of the Notes.
 
12.9            Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
12.10            Entire Agreement.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements (including any
term sheets or letters of intent) between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters; provided, however, that this Agreement does not amend,
modify, limit or otherwise affect in any manner the 2009 Purchase Agreement or
the 2009 Notes.
 
28

--------------------------------------------------------------------------------


 
12.11            Further Assurances.  Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 

 

  JAVO BEVERAGE COMPANY, INC.           By:  /s/ Cody C.
Ashwell                                       Cody C. Ashwell    Chairman and
Chief Executive Officer        Address:   1311 Specialty Drive    Vista,
CA  92081            COFFEE HOLDINGS LLC       By:  /s/ Dave
Gubbay                                           Name:  Dave
Gubbay                                            Title:
_____________________________       Address:    c/o Falconhead Capital, LLC   
450 Park Avenue, 3rd Floor
New York, NY  10022
Attention:  Dave Gubbay and Zuher Ladak

 
 
 
 
Signature Page to Securities Purchase Agreement
30

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Form of Initial Note
 


 
[See Attached]
 
 
 
 
A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Form of Additional Note
 
 
 
[See Attached]
 
 
 
 
B-1

--------------------------------------------------------------------------------


 
EXHIBIT C-1
 
Form of Closing Date Opinion of Counsel
 


November 17, 2009
 
Coffee Holdings LLC
c/o Falconhead Capital, LLC
450 Park Avenue, 3rd Floor
New York, NY  10022
 
Re:           Javo Beverage Company, Inc.
 
Ladies and Gentlemen:
 
We have acted as counsel for Javo Beverage Company, Inc., a Delaware corporation
(the “Company”), in connection with the sale to you today of (i) 15,000,000
shares (the “Shares”) of common stock of the Company, $0.001 par value per share
(the “Common Stock”) and (ii) one or more senior subordinated promissory notes
dated as of November 17, 2009 in the aggregate original principal amount of
$4,000,000 (the “Notes,” and together with the Shares, the “Securities”).  We
are furnishing this opinion letter to you pursuant to Section 11.1(e) of that
certain Securities Purchase Agreement, dated as of November 17, 2009 (the
“Purchase Agreement”), by and between the Company and you (the
“Investor”).  Capitalized terms used, but not otherwise defined herein, shall
have the meanings given to them in the Purchase Agreement.
 
We have reviewed such documents and made such examination of law as we have
deemed appropriate to give the opinions expressed below.  We have relied,
without independent verification, on certificates of public officials and, as to
matters of fact material to the opinions set forth below, on representations in
the Purchase Agreement and certificates and other inquiries of officers of the
Company and, with respect to our opinion in numbered paragraph 5, a certificate
from the transfer agent and registrar of the Company’s Common Stock and an
Officer’s Certificate from the Company as to the number of shares issued and
outstanding and reserved for future issuance.
 
Our opinion regarding valid existence and good standing in numbered paragraph 1
is based solely on a certificate of the Secretary of State of Delaware and, in
the case of valid existence, a review of the Company’s certificate of
incorporation and an officer’s certificate confirming that the Company has taken
no action looking to its dissolution.  Our opinion in numbered paragraph 3
regarding the due qualification and good standing of the Company as a foreign
corporation is based solely on a certificate of the Secretary of State of
California.  We express no opinion as to the tax good standing of the Company in
any jurisdiction.
 
Our opinion in numbered paragraph 6 is based on (i) the assumption that the
Company and any person acting on its behalf have complied and will comply with
the limitations on manner of offering and sale set forth in Rule 502(c) under
the Securities Act of 1933, as amended (the “Securities Act”), with respect to
all offers and sales of the Company’s securities, including the Securities, and
(ii) certain factual representations made by the Company with respect to offers
and sales of the Company’s securities in the past six months.
 
C-1

--------------------------------------------------------------------------------


 
Our opinions set forth below are limited to the laws of the State of California,
the Delaware General Corporation Law and the federal law of the United
States.  Our opinion in numbered paragraph 6 is the only opinion in this opinion
letter that addresses securities laws.  Without limiting the generality of the
foregoing, we express no opinion with respect to (i) state securities or “Blue
Sky” laws, or (ii) state or federal antifraud laws.
 
Based upon the foregoing, and subject to the additional qualifications set forth
below, we are of the opinion that:
 
1.   The Company is validly existing as a corporation in good standing under
Delaware law.
 
2.   The Company has the corporate power to execute and deliver the Purchase
Agreement and the Notes and perform its obligations thereunder.
 
3.   The Company is duly qualified to do business and is in good standing as a
foreign corporation in California.
 
4.   The Purchase Agreement and the Notes have been duly authorized, executed
and delivered by the Company.
 
5.   The Shares have been duly authorized and, when issued, delivered and paid
for in accordance with the Purchase Agreement, will be validly issued, fully
paid and non-assessable.
 
6.   Based in part on, and assuming the accuracy of, the representations of the
Investor in the Purchase Agreement, the sale of the Securities pursuant to the
Purchase Agreement does not require registration under the Securities Act.
 
7.   The execution and delivery by the Company of the Purchase Agreement and the
Notes and the performance by the Company of its obligations thereunder do not
and will not violate the Company’s certificate of incorporation or by-laws.
 
This opinion letter and the opinions it contains shall be interpreted in
accordance with the Legal Opinion Principles issued by the Committee on Legal
Opinions of the American Bar Association’s Business Law Section as published in
53 Business Lawyer 831 (May 1998).
 
This opinion letter is being furnished only to you for your use in connection
with the Purchase Agreement and the transactions contemplated thereby, and
neither it nor the opinions it contains may be relied on for any other purpose
or by anyone else.
 
C-2

--------------------------------------------------------------------------------


 
 
EXHIBIT C-2
 
Form of Additional Closing Date Opinion of Counsel
 
 
_____________, _______
 
Coffee Holdings LLC
c/o Falconhead Capital, LLC
450 Park Avenue, 3rd Floor
New York, NY  10022
 
Re:           Javo Beverage Company, Inc.
 
Ladies and Gentlemen:
 
We have acted as counsel for Javo Beverage Company, Inc., a Delaware corporation
(the “Company”), in connection with the sale to you today of (i) __________
shares (the “Shares”) of common stock of the Company, $0.001 par value per share
(the “Common Stock”) and (ii) one or more senior subordinated promissory notes
dated as of ___________, _____ in the aggregate original principal amount of
$__________ (the “Notes,” and together with the Shares, the “Securities”).  We
are furnishing this opinion letter to you pursuant to Section 11.2(c) of that
certain Securities Purchase Agreement, dated as of November 17, 2009 (the
“Purchase Agreement”), by and between the Company and you (the
“Investor”).  Capitalized terms used, but not otherwise defined herein, shall
have the meanings given to them in the Purchase Agreement.
 
We have reviewed such documents and made such examination of law as we have
deemed appropriate to give the opinions expressed below.  We have relied,
without independent verification, on certificates of public officials and, as to
matters of fact material to the opinions set forth below, on representations in
the Purchase Agreement and certificates and other inquiries of officers of the
Company and, with respect to our opinion in numbered paragraph 5, a certificate
from the transfer agent and registrar of the Company’s Common Stock and an
Officer’s Certificate from the Company as to the number of shares issued and
outstanding and reserved for future issuance.
 
Our opinion regarding valid existence and good standing in numbered paragraph 1
is based solely on a certificate of the Secretary of State of Delaware and, in
the case of valid existence, a review of the Company’s certificate of
incorporation and an officer’s certificate confirming that the Company has taken
no action looking to its dissolution.  Our opinion in numbered paragraph 3
regarding the due qualification and good standing of the Company as a foreign
corporation is based solely on a certificate of the Secretary of State of
California.  We express no opinion as to the tax good standing of the Company in
any jurisdiction.
 
Our opinions set forth below are limited to the laws of the State of California,
the Delaware General Corporation Law and the federal law of the United
States.  Without limiting the generality of the foregoing, we express no opinion
with respect to (i) state securities or “Blue Sky” laws, or (ii) state or
federal antifraud laws.
 
C-3

--------------------------------------------------------------------------------


 
Based upon the foregoing, and subject to the additional qualifications set forth
below, we are of the opinion that:
 
1.   The Company is validly existing as a corporation in good standing under
Delaware law.
 
2.   The Company has the corporate power to execute and deliver the Notes and
perform its obligations thereunder.
 
3.   The Company is duly qualified to do business and is in good standing as a
foreign corporation in California.
 
4.   The Notes have been duly authorized, executed and delivered by the Company.
 
5.   The Shares have been duly authorized and, when issued, delivered and paid
for in accordance with the Purchase Agreement, will be validly issued, fully
paid and non-assessable.
 
6.   The execution and delivery by the Company of the Notes and the performance
by the Company of its obligations thereunder do not and will not violate the
Company’s certificate of incorporation or by-laws.
 
This opinion letter and the opinions it contains shall be interpreted in
accordance with the Legal Opinion Principles issued by the Committee on Legal
Opinions of the American Bar Association’s Business Law Section as published in
53 Business Lawyer 831 (May 1998).
 
8. This opinion letter is being furnished only to you for your use in connection
with the Purchase Agreement and the transactions contemplated thereby, and
neither it nor the opinions it contains may be relied on for any other purpose
or by anyone else.
 




C-4

--------------------------------------------------------------------------------

 